IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,989



EX PARTE MARIO ALBERT VALADEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. CR2010-417 IN THE 207TH DISTRICT COURT

FROM COMAL COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to imprisonment for life.  The Third Court of Appeals affirmed his
conviction.  Valadez v. State, No. 03-11-00224-CR (Tex. App.--Austin 2011, pet. dism'd).  
	Applicant contends that he was denied his right to file a pro se petition for discretionary
review (PDR).  We remanded this application to the trial court for findings of fact and conclusions
of law.  On remand, the trial court made findings and conclusions and recommended that we grant
Applicant an out-of-time PDR.  We agree.  There was a breakdown in the system.  See Ex parte
Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006).  We find, therefore, that Applicant is entitled
to the opportunity to file an out-of-time PDR of the judgment of the Third Court of Appeals in case
number 03-11-00224-CR that affirmed his conviction in cause number CR2010-417 from the 207th 
District Court of Comal County.  Applicant shall file his petition for discretionary review with this
Court within 30 days of the date on which this Court's mandate issues.

Delivered: March 20, 2013
Do not publish